140 Ga. App. 192 (1976)
230 S.E.2d 317
MILLS
v.
THE STATE.
52648.
Court of Appeals of Georgia.
Argued September 14, 1976.
Decided September 29, 1976.
Rehearing Denied October 26, 1976.
*193 E. Kontz Bennett, Jr., J. Greg Wolinski, for appellant.
Dewey Hayes, District Attorney, C. Deen Strickland, Assistant District Attorney, for appellee.
QUILLIAN, Judge.
Appeal was taken from the defendant's conviction for aggravated assault. Held:
1. The evidence was sufficient to sustain the verdict.
2. Photographs of the defendant and of the area taken by the arresting officers when they arrived at the scene of the crime were admissible. Floyd v. State, 233 Ga. 280, 283 (210 SE2d 810); Cooper v. State, 229 Ga. 277 (3) (191 SE2d 27); Rose v. State, 184 Ga. 451, 452 (191 S.E. 426).
3. During the course of the deliberations the jury foreman stated the jury was divided as to the verdict. The trial judge in substance stated to the jury that the jury should endeavor if possible to reconcile honest differences without giving up honest convictions. It is contended that the instruction was not complete and that its effect was to coerce the jury into a premature finding.
Without expressly approving the instructions given, we find no error harmful to the defendant. See Patterson v. State, 138 Ga. App. 290, 295 (8) (226 SE2d 115); Herrin v. State, 138 Ga. App. 729, 735 (12); Ponder v. State, 229 Ga. 720 (2) (194 SE2d 78); Spaulding v. State, 232 Ga. 411, 413 (4) (207 SE2d 43), and cits.
4. The remaining enumerations of error are without merit.
Judgment affirmed. Deen, P. J., and Webb, J., concur.